—Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 23, 1997, which ruled that claimant was disqualified from receiving unemployment benefits because he voluntarily left his employment without good cause.
Although claimant originally was hired as a recreational specialist by the employer, his job assignment was modified shortly thereafter and resulted in claimant providing an increased level of direct care to the employer’s clients. Claimant continued to work in this capacity for approximately two years, but he ultimately resigned due to a dispute regarding his job description and duties. The Unemployment Insurance Appeal Board subsequently ruled that claimant was disqualified from receiving benefits because he left his employment for personal and noncompelling reasons. We affirm. This Court has ruled that dissatisfaction with one’s job responsibilities does not constitute good cause for leaving employment (see, Matter of Melito [KZ Personnel—Sweeney], 236 AD2d 773), especially where, as here, the claimant effectively waives any objections to the duties in question by continuing to perform them without complaint for an extended period of time (see, Matter of Frankel [Sweeney], 236 AD2d 773, 774). Claimant’s remaining contentions have been examined and found to be lacking in merit.
Crew III, J. P., White, Yesawich Jr., Peters and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.